Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowa et al. (US 20050025651) in view of Sortore et al. (US 20090261678) & McKiernan, JR. (US 20120219245).

1. Sowa et al. teach:
A rotor 22 of an electric machine (fig 1), comprising: 
a shaft 25,
balancing bodies 31 & 32 arranged on the shaft, each of the balancing bodies having an aperture 33 situated outside the center of gravity, and each of the respective balancing body being mounted by way of the aperture on the shaft of the rotor in a defined angular position; but does not teach :
i) a laminated core arranged on the shaft, 


    PNG
    media_image1.png
    549
    579
    media_image1.png
    Greyscale

Sortore et al. teach that i) a laminated core arranged on the shaft reduces eddy current losses (para 0023).  The routineer would have readily arrived at this limitation for the same benefit.

    PNG
    media_image2.png
    273
    819
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Sowa et al. so 

McKiernan, JR. teaches that a positioning sleeve 32 is used to space the bearings according to the design of the motor (para 0025 4th sentence and fig 2).  The routineer would have readily used 2 positioning sleeves in the motor of Sowa et al. to reduce the amount of materials need for positioning the bearing within the motor with respect to the laminated rotor and/or balancing bodies for the same benefit (please see annotated figure 2 below).  As for the sleeves providing an anti-rotational safeguard for the balancing bodies, the balancing bodies of Sowa et al. have a keyway that provides the anti-rotational safeguard and when combining McKiernan, JR. with Sowa et al., it would appear that the sleeves of McKiernan, JR. could also be fitted with a key along with the shaft to provide the anti-rotational safeguard.

    PNG
    media_image3.png
    888
    838
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    888
    838
    media_image4.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Sowa et al.so that ii) 


2. Sowa et al. teach:
The rotor of claim 1, wherein: the aperture of the respective balancing body that is situated outside the center of gravity is incorporated in a blank of the balancing body in dependence on a magnitude of an initial imbalance (since the rotor already requires balancing due to an imbalance, abstract) of the rotor to be balanced, and the defined angular position at which the respective balancing body is mounted on the shaft is dependent on the orientation of the determined initial imbalance (since the rotor already requires balancing due to an imbalance, abstract).

    PNG
    media_image5.png
    184
    803
    media_image5.png
    Greyscale

3. Sowa et al. has been discussed above, re claim 1; but does not teach that as viewed in the axial direction of the shaft, in each case at least one balancing body and in each case one positioning sleeve are arranged on the shaft at each axial end of the laminated core, and the positioning sleeve is arranged between a bearing inner ring of the respective bearing and the balancing body on the respective side.
th sentence and fig 2).  As for the positioning sleeve is arranged between a bearing inner ring of the respective bearing and the balancing body on the respective side, this has been discussed in the rejection of claim 1 with the benefit of reducing the materials required for positioning the bearings relative to the rotor and/or the balancing bodies (please see the rejection of claim 1 above).  The routineer would have readily used 2 positioning sleeves so that when viewed in the axial direction of the shaft, in each case at least one balancing body and in each case one positioning sleeve are arranged on the shaft at each axial end of the laminated core, and the positioning sleeve is arranged between a bearing inner ring of the respective bearing and the balancing body on the respective side for positioning the bearing within the motor with respect to the laminated rotor and/or balancing bodies for the same benefit (please see annotated figure 2 below).  

    PNG
    media_image3.png
    888
    838
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    888
    838
    media_image4.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Sowa et al.so that as 

4. Sowa et al. teach that the shaft has a projection that engages in a cutout of an adjacent balancing body; but does not teach that the respective positioning sleeve has a projection that engages in a cutout of an adjacent balancing body.
McKiernan, JR. teaches that as viewed in the axial direction of the shaft, in each case at least one balancing body and in each case one positioning sleeve are arranged on the shaft at each axial end of the other bearing (para 0025 4th sentence and fig 2).  As for the positioning sleeves having a projection to engage the cutout in the balancing bodies of Sowa et al. it would appear that having the projection on the shaft or sleeves of McKiernan, JR. would provide the anti-rotation safeguard and reduce the materials required to position the bearings relative to the rotor and balancing bodies while providing the anti-rotational safeguard.  That said, the routineer would have readily used 2 positioning sleeves with projections engaging the cutouts for the benefits mentioned above.  

    PNG
    media_image6.png
    549
    579
    media_image6.png
    Greyscale


Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Sowa et al.so that the respective positioning sleeve has a projection that engages in a cutout of an adjacent balancing body, as taught by McKiernan, JR., so as to reduce the materials required to position the bearings within the motor and provide anti-rotation support for the balancing bodies.

5. Sowa et al. teach that the shaft has a projection that extends in the axial direction into the cutout of the adjacent balancing body; but does not teach that the sleeves have the respective projection that extends in the axial direction into the respective cutout of the adjacent balancing body.
McKiernan, JR. teaches that having 2 positioning sleeve reduces the materials required to position the bearings relative to the rotor or balancing bodies of Sowa et al. th sentence and fig 2).  As for the positioning sleeves having a projection to engage the cutout in the balancing bodies of Sowa et al. in the axial direction, it would appear that having the projection on the shaft or sleeves of McKiernan, JR. would provide the anti-rotation safeguard and reduce the materials required to position the bearings relative to the rotor and balancing bodies while providing the anti-rotational safeguard.  That said, the routineer would have readily used 2 positioning sleeves with projections engaging the cutouts in an axial direction for the benefits mentioned above.  

    PNG
    media_image7.png
    549
    579
    media_image7.png
    Greyscale


Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Sowa et al.so that the respective projection extends in the axial direction into the respective cutout of the adjacent balancing body, as taught by McKiernan, JR., so as to reduce the materials required to position the bearings within the motor and provide anti-rotation support for the balancing bodies.

 A method for producing a rotor 22 of an electric machine (fig 1), comprising: 
providing a rotor 22, which is to be balanced, of an electric machine, the rotor having a shaft 25 and one or more laminated cores arranged on the shaft, 
providing balancing bodies 31 & 32 each of which has an aperture 33 situated outside a center of gravity,
mounting the balancing bodies on the shaft in a defined angular position, providing positioning sleeves; but does not teach:
i) providing one or more laminated cores,
ii) mounting the positioning sleeves on the shaft, wherein the positioning sleeves define a distance between the laminated core or the balancing bodies and bearings of the shaft and provide an anti-rotational safeguard for the balancing bodies.

Sortore et al. teach that i) a laminated core arranged on the shaft reduces eddy current losses (para 0023).  The routineer would have readily arrived at this limitation for the same benefit.

    PNG
    media_image2.png
    273
    819
    media_image2.png
    Greyscale



McKiernan, JR. teaches that a positioning sleeve 32 is used to space the bearings according to the design of the motor (para 0025 4th sentence and fig 2).  The routineer would have readily used 2 positioning sleeves in the motor of Sowa et al. to reduce the amount of materials need for positioning the bearing within the motor with respect to the laminated rotor and/or balancing bodies for the same benefit (please see annotated figure 2 below).  As for the sleeves providing an anti-rotational safeguard for the balancing bodies, the balancing bodies of Sowa et al. have a keyway that provides the anti-rotational safeguard and when combining McKiernan, JR. with Sowa et al., it would appear that the sleeves of McKiernan, JR. could also be fitted with a key along with the shaft to provide the anti-rotational safeguard.

    PNG
    media_image3.png
    888
    838
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    888
    838
    media_image4.png
    Greyscale

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the method of Sowa et al. with the 

8. Sowa et al. teach:
 The method of claim 7, providing the balancing bodies comprises: 
providing blanks having a length that is less than an outside diameter of the laminated core (figure 1), 
determining a magnitude and an orientation of an initial imbalance of the rotor to be balanced (abstract), 
processing the blanks to form the balancing bodies by incorporating the respective aperture situated outside the center of gravity in the respective blank in dependence on the magnitude of the determined initial unbalance (figures 1 & 2).

9. Sowa et al. teach:
The method of claim 8, wherein the defined angular position at which the respective balancing body is mounted on the shaft is dependent on an orientation of the determined initial imbalance (abstract and figures 1 & 2).




 The method of claim 9, wherein in each case a magnitude and in each case an orientation of the initial imbalance of the rotor to be balanced is determined with respect to the two axial ends of the laminated core (this limitation is addressed in the rejection of claim 2 and the abstract since the imbalance is addressed with counterweights), and in each case a blank is processed for each axial end depending on the respective magnitude of the initial imbalance (this limitation is addressed since the counterweights are different sizes, see figure 1), and the respective balancing body is mounted individually depending on the orientation of the initial imbalance (this limitation is addressed since the counterweights are different sizes, see figure 1).

11. Sowa et al. has been discussed above, re claim 7; but does not teach that the positioning sleeves are shrink-fitted or pressed onto the shaft.

McKiernan, JR. teaches that the positioning sleeves are shrink-fitted or pressed onto the shaft (figs 1-5).  The routineer would have readily used 2 positioning sleeves in the motor of Sowa et al. to reduce the amount of materials need for positioning the bearing within the motor with respect to the laminated rotor and/or balancing bodies for the same benefit (please see annotated figure 2 below).  

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the method of Sowa et al. so that the 


12. Sowa et al. teach:
 The method of claim 7, further comprising: 
determining an axial distance between the bearings (evidenced by the bearings being spaced apart in figure 1); 
determining an axial width of the core (evidenced by rotor being between the bearings in figure 1); but does not teach the step of i) processing the positioning sleeves depending on the axial distance of the bearings and the axial dimension of the rotor to set the axial dimension of the sleeves and the laminated core.

Sortore et al. teaches the laminated core and the obviousness behind it (see rejection of clams 1 & 7).

McKiernan, JR. teaches that that a positioning sleeve 32 is used to space the bearings according to the design of the motor (para 0025 4th sentence and fig 2).  The routineer would have readily used 2 positioning sleeves in the motor of Sowa et al. to reduce the amount of materials need for positioning the bearing within the motor with respect to the laminated rotor and/or balancing bodies for the same benefit (please see annotated figure 2 below).  Since the routineer would have made two positioning sleeves to reduce material needed to position the bearings, the routineer would have 

Thus, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the method of Sowa et al. with the step of i) processing the positioning sleeves depending on the axial distance of the bearings and the axial dimension of the rotor to set the axial dimension of the sleeves and the laminated core, as taught by McKiernan, JR., so as to reduce the materials required to position the bearings within the motor.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832